This is a motion for an order directing the manner of service of a notice to appoint a new attorney, pursuant to section 240 of the Civil Practice Act. That section, however, is applicable only prior to the entry of judgment. Here a final order has been entered, respondent Mary-Kehoe’s attorney apparently has been discharged, and said respondent appears to be evading service of papers. The section properly applicable, therefore, is section 563 of the Civil Practice Act, and the motion will be treated as made under that section. Accordingly the matter is referred to Mr. Justice Taylor. The motion is granted by Mr. Justice Taylor, who directs that the notice of appeal and notice of all subsequent proceedings be served upon the respondent Mary Kehoe, by registered mail, directed tó her at her last known address, namely, No. 305 Atlantic Avenue, Brooklyn, New York City.